Citation Nr: 1607260	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  10-46 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a headache disorder, diagnosed as migraines.

3.  Entitlement to service connection for a sleep disorder other than sleep apnea, diagnosed as primary insomnia.

4.  Entitlement to service connection for a right leg disability, to include as secondary to a back disability.

5.  Entitlement to service connection for a left knee disability, to include as secondary to a back disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Counsel


INTRODUCTION

The Veteran served on active duty from July 2006 to July 2009.

This appeal comes before the Board of Veterans' Appeals (Board) from October 2009 and January 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A Board hearing was held in October 2015 and a transcript of that hearing has been associated with the record.

In regard to the issue of entitlement to service connection for a sleep disorder, the Veteran perfected an appeal of that issue and subsequently, in July 2014, filed a claim for service connection for sleep apnea.  However, the RO denied the claim for sleep apnea in a February 2015 rating action that the Veteran has not yet appealed.  As he also clarified at the October 2015 hearing that he does not have sleep apnea (see Transcript pp. 12, 13), the issue of service connection for a sleep disorder has been captioned on the first page of this decision to reflect that issue does not encompass sleep apnea.  

The issues of entitlement to service connection for disabilities of the right leg and left knee are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has credibly testified that he experiences tinnitus that began during active duty service and continued thereafter.

2.  In October 2009, a VA examiner diagnosed migraine headaches and noted that the Veteran reported experiencing migraines beginning in active duty service.  The Veteran later credibly testified that he has continued to experience migraine headaches that began during his active duty service.

3.  In October 2009, a VA examiner diagnosed primary insomnia and the Veteran has presented credible lay evidence that such insomnia began during his active duty service and continued thereafter.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The criteria for service connection for migraine headaches have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

3.  The criteria for service connection for insomnia have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


ORDER

Service connection for tinnitus is granted.

Service connection for migraine headaches is granted.

Service connection for insomnia is granted.


REMAND

In regard to the Veteran's remaining claims, remand is necessary for additional development, to include obtaining additional medical evidence.  The Veteran has contended that worsening of his service connected back disability has resulted in a right leg disability and a left knee disability.  Although the Veteran was recently, in January 2016, afforded a VA examination to determine the severity of his back disability, the examiner noted no review of the file and did not complete the section of the examination report regarding radicular symptoms despite the Veteran's contention that his back symptoms radiate to his right leg.  Further, October 2014 VA notes refer to the Veteran receiving back treatment from Citrus Memorial Hospital as well as "Citrus Ortho, a local MD," and indicate that he would be receiving physical therapy evaluation and treatment from "Nature Coast PT and Rehab," but no such treatment is reflected in the record.  The Veteran also testified that he last received emergency VA care for his back and right leg "in February or March [2015]," but no such treatment report appears in the record.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.  Note that the last VA treatment note within the file is dated March 12, 2015, but the Veteran has reported receiving subsequent VA treatment.  If such additional VA treatment records are unavailable, clearly document that unavailability in the claims file and notify the Veteran.

2.  Concurrent with the above, request that the Veteran complete an appropriate number of VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any outstanding private treatment records.  Such records include, but are not limited to, records from Citrus Memorial Hospital, Citrus Ortho, Nature Coast PT and Rehab, as well as any records generated after August 20, 2015, by Kinnard Chiropractic.  Make two attempts to obtain any identified private treatment records and inform the Veteran of any attempts to locate any records that could not be obtained.  38 U.S.C.A. § 5103A (West 2014).

3.  After completing the development requested above, schedule the Veteran for another VA spinal disorders examination - if possible, schedule the examination with the same VA examiner who conducted the January 2016 examination.  The entire claims file (i.e. records contained in Virtual VA and VBMS) MUST be made available to, and be reviewed by, the examiner prior to conducting the examination and performing any necessary testing.  The examiner must specifically comment on whether the Veteran has any neurological manifestations of his service-connected status lower back disability in his lower extremities.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues remaining on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


